DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or suggest wherein:
CLAIM 1, ….the second operative mode is different from the first operative mode and is selected from a group comprising a half-bridge mode, a full-bridge mode, a DC mode where the voltage across the energy storage circuit[[ (34)]] is switched through to the input of mobile side rectifier[[ (32)]] with or without polarity reversion, and an antiphase mode where the input voltage and the input current of the mobile side rectifier[[ (32)]] are phase-shifted with respect to each other according to a predetermined range of phase-shift.
CLAIM 11… interrupt wireless power transmission when a change in an amount of power transmitted to the at least one mobile side circuit[[ (32)]] exceeds a predetermined threshold.
CLAIM 14… the second operative mode is different from the first operative mode and is selected from a group comprising a half-bridge mode, a full-bridge mode, a DC mode where the voltage across the energy storage circuit[[ (34)]] is switched through to the input of mobile side rectifier[[ (32)]] with or
without polarity reversion, and an antiphase mode where the input voltage and the input current of
the mobile side rectifier[[ (32)]] are shifted with respect to each other according to a predetermined
range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
January 21, 2022




/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836